Case: 22-119     Document: 7      Page: 1    Filed: 02/11/2022




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               In re: FRANKLIN C. SMITH,
                          Petitioner
                   ______________________

                         2022-119
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the District of Columbia.
                  ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                         ORDER
    Franklin C. Smith petitions for a writ of mandamus to
compel the Clerk of the United States District Court for the
District of Columbia to docket Mr. Smith’s lawsuit against
United States Attorney General Merrick Garland and
judges of the District Court for the District of Columbia re-
lating to their handling of a criminal case.
    The All Writs Act provides that the federal courts “may
issue all writs necessary or appropriate in aid of their re-
spective jurisdictions and agreeable to the usages and prin-
ciples of law.” 28 U.S.C. § 1651(a). As that statute makes
clear, the Act is not itself a grant of jurisdiction. See Clin-
ton v. Goldsmith, 526 U.S. 529, 534–35 (1999). Any appeal
Case: 22-119     Document: 7     Page: 2    Filed: 02/11/2022




2                                                IN RE: SMITH




from Mr. Smith’s proposed case would fall outside this
court’s appellate jurisdiction. Our review of district court
decisions is limited to cases on review from the United
States Patent and Trademark Office, see 28 U.S.C.
§ 1295(a)(4)(C); civil actions arising under the patent laws,
see § 1295(a)(1); and cases where the district court’s juris-
diction was based in part or in whole on the Little Tucker
Act, 28 U.S.C. § 1346(a)(2), see § 1295(a)(2). Because Mr.
Smith’s case would not fall within that limited subject mat-
ter, we also do not have jurisdiction to grant his request for
mandamus relief.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is dismissed.
                                 FOR THE COURT

      February 11, 2022          /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court